Citation Nr: 0216477	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-02 014A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38 of the United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to May 
1997.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a November 1998 determination of 
the Vocational Rehabilitation and Counseling (VR&C) Division 
of the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2001, the Board remanded the case to the RO.  After 
completing the action requested in the prior Remand, the case 
is returned to the Board for further consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran entered the Army in January 1985 and was 
found to be positive for Human Immunodeficiency Virus (HIV) 
in October 1986; he remained on active duty and attained the 
grade of E-7 before examination in November 1996 revealed 
that the HIV infection and Acquired Immune Deficiency 
Syndrome (AIDS) were so severe that he was no longer 
qualified for retention.

3.  The veteran's only service-connected disability is AIDS, 
evaluated as 30 percent disabling by VA.

4.  The veteran's service-connected AIDS impairs his ability 
to obtain and retain employment consistent with his 
abilities, aptitudes, and interests as evidenced by his 
release from the military after more than 12 years of active 
service.

5.  The veteran is not shown to have overcome the effects of 
this impairment of employability.


CONCLUSION OF LAW

The veteran has an employment handicap and meets the criteria 
for basic entitlement to vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3100, 3101, 3102, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 21.40, 21.51 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A.  The veteran was 
informed of the information necessary to substantiate his 
claim by means of a statement of the case and supplemental 
statements of the case issued during the course of this 
appeal.  Similarly, in letters furnished to the veteran in 
October 2001 and March 2002, he was informed of the 
provisions of the VCAA, what information was needed from the 
veteran and what VA was doing to assist him in the 
development of his claim.  Accordingly, the Board finds that 
the duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. 
§ 5103(a).  

The VCAA also provides that VA has a duty to assist the 
claimants in developing their claims.  VA is specifically 
required to make "reasonable efforts to obtain relevant 
records (including private records)."  38 U.S.C.A. § 5103A.  
The veteran has referenced an annual physical examination for 
the Army in a statement dated in November 1999.  There is no 
indication that VA made any attempt to obtain a copy of the 
report of this examination.  Additionally, as set forth in 
the VCAA, the duty to assist requires medical examination or 
opinion when such examination is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A.  While the veteran was 
afforded a VA vocational and rehabilitation counseling 
interview, he has never been accorded an examination for 
disability evaluation purposes by VA.

Nevertheless, inasmuch as the Board is granting the benefit 
sought on appeal, any failure of VA to complete all 
development of this claim that is possible would not result 
in prejudice to the veteran.


Evidentiary Background:  The veteran served on active duty 
from January 1985 to May 1997.  He was found to be positive 
for HIV in October 1986 but remained on active duty and 
attained the grade of E-7 before examination in November 1996 
revealed that the HIV infection and AIDS were so severe that 
he was no longer qualified for retention.  In a report dated 
in January 1997, it was noted that he had been seen in 
February 1996 as a Walter Reed stage III with a CD4 cell 
count of 31 cells.  It was only because he was willing to 
embark on a course of antiretroviral therapy that he was 
allowed to remain tentatively on active duty.  By October 
1996, he had exhibited no appreciable response to therapy as 
his CD4 cell count was still suppressed at 76.  He fell into 
a period of symptomatology beginning in October 1996 which 
included fevers and headaches.  He was admitted in November 
1996 for a work-up inclusive of a lumbar puncture, blood 
cultures, gallium scan, and head CT scan with contrast.  All 
studies were normal.  The veteran's condition as of January 
1997 was guarded because of his noncompliance with 
recommended work-up and treatment.  Reportedly his level of 
Immunodeficiency was severe with a likelihood of a major 
opportunistic infection within six months, and his life 
expectancy was measured at less that 56 weeks.

By a rating decision dated in December 1997, the RO 
established service connection for AIDS, evaluated as 30 
percent disabling from May 1997.  The rating was based on 
service medical records.  It was noted that an evaluation of 
30 percent was provided as a minimum rating with T4 cell 
count less than 200, and that service records showed that the 
veteran's T4 cell count was 76 in March 1997.  It was also 
reported that the evidence of record showed that the veteran 
was then asymptomatic.  AIDS is the only disability for which 
service connection has been established.  

The veteran submitted a claim for vocational rehabilitation 
in June 1998.

In July 1998, the veteran participated in a vocational 
rehabilitation orientation interview.  He reported for 
counseling as scheduled and was very pleasant.  He indicated 
that he thought he would apply for Chapter 31 vocational 
rehabilitation benefits because he had completed about half 
of the course work needed to obtain a degree in Computer 
Science at the University of Texas, Dallas, and he could use 
some help with his tuition.  He had previously withdrawn from 
participation in the Veterans Educational Assistance Program 
(VEAP) prior to his release from active service.  The veteran 
reported that he was married with two children.  His wife 
worked as a Computer Programmer and made approximately 
$47,000 a year.  His income consisted of $337 per month from 
VA disability compensation and $527 from his military 
retirement.  

It was indicated that the veteran graduated from a vocational 
high school in 1979 and that his favorite subjects were 
electronics and his least favorite subject was English.  The 
veteran had attended the following colleges or universities:  
New York City Technical College where he received an 
Associate of Arts degree in Electrical Technology in December 
1998; Burlington Community College where he received an 
Associate of Arts degree in Criminal Justice in May 1993; 
Hartford Community College where he completed 6 semester 
hours; the University of Texas where he completed 9 hours; 
and Northlake Community College where he was presently taking 
one class.  

While serving in the Army, the veteran was trained in 
personnel/office administration and completed assignments as 
a personnel clerk, assistant supervisor of an overseas 
assignment section, supervisor of a personnel management 
section, supervisor for an overseas assignment section, and 
supervisor of a battalion level personnel section.  He 
reported that he had personally supervised numerous soldiers, 
wrote performance evaluations, managed projects, conducted 
briefings, and essentially ran the equivalent of a human 
resources office for units of up to 500 people.  He had 
obtained the rank of Sergeant First Class, E7, before he 
received a medical retirement.  The VA counselor noted that 
the veteran's military training and experiences was highly 
qualifying and provided an excellent background for work as a 
human resources professional in many area.  While in the 
Army, he completed training in personal administration, basic 
personnel supervision, advanced personnel supervision, and 
correspondence courses related to officer preparation 
training.  

The VA counseling report contains the following assessment:

When his educational attainments and work 
experience are combined [the veteran] is 
a formidable candidate for most human 
resource supervisory positions.  
Unfortunately, he wants to enter the 
computer field in a position similar to 
his wife's and needs to finish his B.S. 
in Computer Science in order to be 
employable in this field.

The VA counseling report reflects that after leaving the 
Army, the veteran was employed by the United States Postal 
Service as a Mail Carrier.  While this employment paid well, 
it aggravated his disability because he had to work outdoors 
in the sun and heat.  He had to resign this position after 6 
months.  Thereafter, he began working at VA as a Program 
Support Clerk.  However, this was a temporary position that 
expired.  The veteran reported that his VA employment and 
other office work had no impact on his disability.  

The VA counseling report indicates that it was reasonable 
that, considering the veteran's residual functional capacity, 
he could perform indoor work at up to medium work levels as 
classified by the U.S. Department of Labor.  Vocational 
testing revealed average scores in verbal comprehension and 
below average scores in all other areas.  It was noted that 
these test results conflicted greatly with the veteran's 
education level and training.  The veteran's Meyers Briggs 
Type Indicator and Career Interest Inventory both supported 
vocational choices in human resources or computer science.

Based on the interview with the veteran as well vocational 
testing and assessments it was felt that the veteran had 
impairment to outdoor employment due to his service-connected 
AIDS.  However, it was noted that this limitation had no 
effect on his obtaining or maintaining employment in areas in 
which he possessed a high degree of training.  The report 
contains the following analysis:

It is determined that the service-
connected disability condition materially 
contributes to the impairments of 
employment experienced by [the veteran].  
It is established that [the veteran] has 
overcome the effects of the vocational 
impairment because he does possess the 
reasonably developed skills necessary to 
obtain meaningful employment, suitable to 
the needs of [the veteran] and his family 
and consistent with his interests, 
aptitudes and physical abilities.

Therefore, it is determined an employment 
handicap does not exist.  Further 
assessment indicates that a serious 
employment handicap does not yet exist.  
There is no evidence of poor adjustment 
in training, or special problems in 
personal adjustment.  

Emphasis in original.

In his November 1999 notice of disagreement, the veteran 
stated that his AIDS had "stopped [him] from getting a good 
job."  He indicated that he was working at the USDA making 
$22,126 per year.  He had about two years left before 
completing his Bachelors Degree.  He was also looking for 
part time work to help make ends meet.  He worried about his 
personal finances.  His AIDS affected his ability to work 
outside and the available "inside jobs" did not pay well 
unless you had a Bachelors Degree.

Thereafter, the VA Vocational Rehabilitation Counselor that 
interviewed the veteran in 1998 submitted a statement to the 
RO.  He again noted that the only functional limitations 
identified by the veteran were related to outdoor work and 
intolerance of temperature extremes.  He had a high degree of 
transferable work skills and was highly qualified for many 
occupations that required predominately indoor work.  It was 
felt that the veteran had overcome his impairments to 
employment, but had previously failed in 1998 to obtain or 
retain employment for reasons within his control.

On his January 2000 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran asserted that he had an employment 
handicap.  He felt that his time in the Army had not helped 
him get "a good job."  He did not feel that his present 
employment at a GS-03 to GS-05 pay level was "meaningful 
employment."    


Legal Criteria:  The goal of the vocational rehabilitation 
program is to provide veterans with service-connected 
disabilities services and assistance necessary for achieving 
independence in daily living, to the maximum extent feasible, 
and suitable employment.  38 C.F.R. §§ 21.1, 21.70 (2002).  
Entitlement to a vocational rehabilitation program generally 
requires that a veteran have a service-connected disability 
which is 20 percent or more disabling and that the veteran be 
in need of rehabilitation to overcome an employment handicap.  
38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

The term employment handicap means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.51(b).

Components of an employment handicap include impairment 
caused by the veteran's service and nonservice-connected 
disabilities, deficiencies in education and training, and 
negative attitudes toward the disabled.  38 C.F.R. § 
21.51(c)(1).  The veteran's service-connected disability need 
not be the sole or primary cause of the employment handicap, 
but it must materially contribute to the impairment described 
above.  38 C.F.R. § 21.51(c)(2).  The term "nonservice-
connected disability" means all physical and mental 
disabilities which have not been found to be service-
connected by VA.  38 C.F.R. § 21.51(c)(3).

When determining whether the veteran's training and 
employment are consistent with his or her abilities, 
aptitudes and interests, the following should be considered:  

(i) a finding that a veteran is employed 
in an occupation which is consistent with 
his or her abilities, aptitudes and 
interests may generally not be made if 
the occupation does not require 
reasonably developed skills; 

(ii) the veteran's residual capacities, 
as well as limitations arising from the 
veteran's service and nonservice-
connected disabilities are relevant; 

(iii) evidence of the consistency of 
interests with training and employment 
may be based on: 

(A) the veteran's statements to a VA 
counseling psychologist during 
initial evaluation or subsequent 
reevaluation; 

(B) the veteran's history of 
participation in specific 
activities; or 

(C) information developed by the VA 
through use of interest inventories.

38 C.F.R. § 21.51(c)(4).

A finding that the veteran's service-connected disability 
materially contributes to his or her impairment to employment 
will be made by assessing the following:

(1) The service-connected condition 
adversely affects the veteran's current 
ability to prepare for employment in one 
or more fields which would otherwise be 
consistent with the veteran's abilities, 
aptitudes, and interests.  An adverse 
effect is demonstrated when the physical 
or psychological results of the service-
connected condition impairs the veteran's 
ability to train; prevents or impedes 
access to training facilities; or 
diminishes the veteran's motivation and 
ability to mobilize his or her energies 
for education or training.  

(2) The service-connected condition 
places the veteran at a competitive 
disadvantage with similarly situated non-
disabled persons in obtaining employment.  
A veteran without reasonably developed 
specific job skills shall be considered 
to be at a competitive disadvantage 
unless evidence of record shows a history 
of current, stable, continuing 
employment.  

(3) The physical or psychological effects 
of a service- connected condition 
adversely affect the veteran's ability to 
maintain employment which requires 
reasonably developed skills. This 
criterion is not met if a veteran though 
lacking reasonably developed skills, has 
a history of continuing, stable 
employment.

38 C.F.R. § 21.51(e).

Determination of employment handicap.  The counseling 
psychologist may find the veteran has an employment handicap.

(1) An employment handicap which entitles the veteran to 
assistance under this program exists when all of the 
following conditions are met:

(i) The veteran has an impairment of employability; 
this includes veterans who are qualified for 
suitable employment, but do not obtain or retain 
such employment for reasons not within their 
control;

(ii) The veteran's service-connected disability 
materially contributes to the impairment of 
employability;

(iii) The veteran has not overcome the effects of 
the impairment of employability through employment 
in an occupation consistent with his or her pattern 
of abilities, aptitudes and interests.

38 C.F.R. § 21.51(f)(1).

An employment handicap does not exist when the veteran's 
employability is not impaired, that is, when a veteran who is 
qualified for suitable employment does not obtain or maintain 
such employment for reasons within his control; the veteran's 
employability is impaired but his service-connected 
disability does not materially contribute to the impairment 
of employability; or the veteran has overcome the effects of 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2).


Analysis:  With regard to basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, the veteran has met the requirement of having a 
service-connected disability that meets the required 20 
percent schedular evaluation.  As noted above, service 
connection has been established for AIDS and this conditions 
is rated as 30 percent disabling.

The RO has determined that the veteran's service-connected 
disability materially contributes to the impairment of 
employment.  This finding is supported by the fact that the 
veteran was found to be so disabled as to be unable to 
continue his military career in the personnel field or any 
other field for the Army.  He had obtained the rank of 
Sergeant First Class, E-7, and had held various supervisory 
positions in the personnel field.  However, the RO determined 
that the veteran did not have an employment handicap because 
he had overcome the effects of the vocational impairment.  
The RO noted that the veteran was highly qualified by his 
military training and experiences for work as a human 
resources professional and that he was "a formidable 
candidate for most human resource supervisory positions."  
The RO held that an employment handicap did not exist because 
the veteran possessed the skills necessary to obtain 
meaningful employment consistent with his interests and 
aptitudes.

The Board disagrees with the assessment that the veteran has 
overcome the effects of his vocational impairment and that 
his service-connected disability does not cause an employment 
handicap.  At the present time, it is not shown that he has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his 
abilities, aptitudes and interests.  He is currently employed 
as a GS-05 and his previous post-service employment consisted 
of work as a mail carrier and as a clerk.

The RO held that an employment handicap did not exist because 
the veteran possessed the skills necessary to obtain 
meaningful employment consistent with his interests and 
aptitudes.  The record reflects that vocational testing 
revealed that he scored below average in most areas and that 
the test results conflict greatly with the veteran's 
education level and training.  It was noted that he completed 
high school in 1979 at a vocational school and that English 
was his least favorite subject.  Significantly, the letter 
from the veteran dated November 16, 1999, reflects that the 
veteran's command of the written English language is not 
consistent with skills necessary to obtain employment in a 
human resource supervisory position, the type of employment 
that the RO has determined would be suitable for this 
veteran.  Based upon the test scores which the RO has 
acknowledged conflict greatly with the veteran's education 
level and training, the proficiency demonstrated by the 
correspondence submitted by the veteran, and the failure of 
the veteran to find any employment compatible with his 
education level and training, the Board finds that the 
veteran does not possess the skills necessary to obtain 
meaningful employment consistent with his interests and 
aptitudes and that he has not overcome the effects of the 
impairment of employability.

The Board is of the opinion that the veteran's service-
connected disability has played a material role in this 
situation.  As noted above, the veteran's military career was 
terminated as a result of the service-connected disability.  
He has been unable to find employment as a civilian which 
would be compatible with the employment he performed in the 
military.  The Board concludes that the veteran's service-
connected disability prevent him from obtaining and retaining 
employment consistent with his abilities, aptitudes, and 
interests.  Thus, he has an employment handicap as 
contemplated under 38 U.S.C.A. § 3102 and 38 C.F.R. § 21.51, 
and has, therefore, established basic entitlement to 
vocational rehabilitation.

The Board notes that, in addition to establishing basic 
entitlement to vocational rehabilitation, there are two 
additional requirements which must be met before the VA is 
required to furnish vocational rehabilitation benefits.  
First, the services necessary for training must be identified 
by VA and the veteran.  See 38 C.F.R. § 21.1(b)(2).  Second, 
VA and the veteran must develop a written plan describing the 
veteran's employment goals and the program through which 
those goals will be achieved.  See 38 C.F.R. § 21.1(b)(3).  
See also Wing v. West, 11 Vet. App. 98, 100 (1998).  The 
Board's decision does not address whether these requirements 
have been met, and the Board has thus far made no 
determination on the feasibility of any particular vocational 
goal.  These issues must first be addressed at the RO.

ORDER

The veteran has basic entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  To this extent, the appeal is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

